UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . 001-35067 Commission File Number SWISHER HYGIENE INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 27-3819646 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 4725 Piedmont Row Drive, Suite 400 Charlotte, North Carolina (Address of Principal Executive Offices) (Zip Code) (704) 364-7707 (Registrant's Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Check one: Larger Accelerated filer o Accelerated filer þ Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YesoNoþ Number of shares outstanding of each of the registrant's classes of Common Stock at May 8, 2014:175,877,282 shares of Common Stock, $0.001 par value per share. SWISHER HYGIENE INC. FORM 10-Q FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2014 TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 1 Condensed Consolidated Balance Sheets (Unaudited) At March 31, 2014 and December 31, 2013 1 Condensed Consolidated Statements of Operations and Comprehensive Loss (Unaudited) for the Three Months Ended March 31, 2014 and 2013 2 Condensed Consolidated Statements of Cash Flows (Unaudited) for the Three Months Ended March 31, 2014 and 2013 3 Notes To Condensed Consolidated Financial Statements (Unaudited) 4 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 13 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 19 ITEM 4. CONTROLS AND PROCEDURES 20 PART II.OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 22 ITEM 1A. RISK FACTORS 24 ITEM 6. EXHIBITS 24 ITEM 1. FINANCIAL STATEMENTS SWISHER HYGIENE INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share data) March 31, (Unaudited) December 31, Current assets Cash and cash equivalents $ $ Restricted cash Accounts receivable (net of allowance for doubtful accounts of approximately$1.6 millionat March 31, 2014 and$2.0 millionat December 31, 2013) Inventory Deferred income taxes Assets held for sale Other assets Total current assets Restricted cash Property and equipment, net Goodwill Other intangibles, net Customer relationships and contracts, net Other noncurrent assets Total assets $ $ Current liabilities Accounts payable $ $ Accrued expense Long-term debt and obligations due within one year Liabilities of discontinued operations Total current liabilities Long-term debt and obligations Deferred income taxes Other long-term liabilities Total noncurrent liabilities Commitments and contingencies Equity Preferred stock, par value $0.001, authorized 10,000,000 shares; no shares issued and outstanding at March 31, 2014 and December 31, 2013 - - Common stock, par value $0.001, authorized 600,000,000 shares; 175,789,166 and 175,773,229 shares issued and outstanding at March 31, 2014 and December 31, 2013 Additional paid-in capital Accumulated deficit (274,347 ) (260,555 ) Accumulated other comprehensive loss (544 ) (529 ) Total equity Total liabilities and equity $ $ See Notes to Condensed Consolidated Financial Statements 1 SWISHER HYGIENE INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Unaudited) (In thousands, except share and per share data) Three Months Ended March 31, Revenue Products $ $ Services Franchise and other Total revenue Costs and expenses Cost of sales (exclusive of route expenses and related depreciation and amortization) Route expenses Selling, general, and administrative expenses Depreciation and amortization Impairment loss on assets held for sale - Total costs and expenses Loss from operations (13,038 ) (16,742 ) Other expense, net (717 ) (71 ) Net loss from operations before income taxes ) (16,813 ) Income tax expense (37 ) (427 ) Net loss (13,792 ) (17,240 ) Comprehensive loss Foreign currency translation adjustment (15 ) 1 Comprehensive loss $ ) $ ) Loss per share Basic and diluted $ ) $ ) Weighted-average common shares used in the computation ofloss per share Basic and diluted See Notes to Condensed Consolidated Financial Statements 2 SWISHER HYGIENE INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Three Months Ended March 31, Operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to cash used in operating activities: Depreciation and amortization Provision for doubtful accounts Stock based compensation Deferred income taxes 5 Impairment loss on assets held for sale - Loss on the sale of assets held for sale - Other 24 Changes in operating assets and liabilities: Accounts receivable Inventory ) ) Accounts payable, accrued expenses and other current liabilities Other assets and non-current assets Net cash provided by (used in) operating activities of continuing operations ) Net cash used in operating activities of discontinued operations ) ) Cash used in operating activities ) ) Investing activities Purchases of property and equipment ) ) Cash received from the sale of assets held for sale - Restricted cash - ) Cash used in investing activities ) ) Financing activities Principal payments on debt ) ) Cash used in financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period $ $ See Notes to Condensed Consolidated Financial Statements 3 SWISHER HYGIENE INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 — BASIS OF PRESENTATION The accompanying Condensed Consolidated Financial Statements have been prepared in accordance with United States generally accepted accounting principles (“GAAP”) for interim financial information and in accordance with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X promulgated by the Securities and Exchange Commission (“SEC”) and therefore do not contain all of the information and footnotes required by GAAP and the SEC for annual financial statements. The Company's Condensed Consolidated Financial Statements reflect all adjustments that management believes are necessary for the fair presentation of their financial position, results of operations, comprehensive loss and cash flows for the periods presented. The information at December 31, 2013 in the Company's Condensed Consolidated Balance Sheet included in this quarterly report was derived from the audited Consolidated Balance Sheet included in the Company's Annual Report on Form 10-K for the year ended December 31, 2013 filed with the SEC on March 17, 2014. The Company's 2013 Annual Report on Form 10-K is referred to in this quarterly report as the “2013 Annual Report.” This quarterly report should be read in conjunction with the 2013 Annual Report. Intercompany balances and transactions have been eliminated in consolidation. Tabular information, other than share and per share data, is presented in thousands of dollars. Certain reclassifications, including those described further inNote 3, “Prior Period Reclassification,” have been made to prior year amounts for consistency with the current period presentation. The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenue and expenses and disclosure of contingent assets and liabilities at the date of the Condensed Consolidated Financial Statements. Actual results could differ from those estimates and such differences could affect the results of operations reported in future periods. The Company's significant accounting policies are discussed in Note 1 of the Notes to Consolidated Financial Statements in our 2013 Annual Report. There have been no significant changes to those policies. Newly Issued Accounting Pronouncements In April 2014, the Financial Accounting Standards Board issued Accounting Standards Update (“ASU”) No. 2014-08, "Reporting Discontinued Operations and Disclosures of Disposals of Components of an Entity." This ASU changes the criteria for reporting discontinued operations and requires additional disclosures, both for discontinued operations and for individually material disposals that do not meet the definition of a discontinued operation. The provisions of this ASU are effective for interim and annual periods beginning after December 15, 2014. We are currently evaluating the impact of this ASU but do not expect it will have a material impact on our consolidated financial statements. NOTE 2 —DISCONTINUED OPERATIONS AND ASSETS HELD FOR SALE Discontinued Operations – Waste Segment The Company completed the sale of its Waste segment on November 15, 2012.For the three month period ended March 31, 2014, net cash used in operating activities of discontinued operations was $2.0 million and consisted of a $1.9 million payment forlegal fees andthe settlement of a contractual dispute that the Company accepted responsibility to resolve as a part of the sale of the Waste segment.Refer to the “Other Litigation” section of Note 13, “Commitments and Contingencies” for further information on the settlement. For the three month period ended March 31, 2013, net cash used in operating activities of discontinued operations was $0.8 million and consisted of paymentsprimarily related to severance and professional fees associated with the sale of the Waste segment. 4 Assets Held For Sale During 2013, the Company commenced an active program to sell certain linen and dust operations that were determined to be under-performing, non-core businesses or routes. Additionally, a chemical manufacturing plant was closed in connection with the Company’s plant consolidation effort. In accordance with ASC 360, Property, Plant and Equipment, these assets have been classified as assets held for sale in the Condensed Consolidated Balance Sheets and the assets were adjusted to the lower of historical carrying amount or fair value.Fair value is based on the estimated sales price, less selling costs,of the assets.Estimates ofthe net sales proceedsare derived using Level 3 inputs including the Company’s estimates related toindustry multiples of revenues or operating metrics, the status of ongoing sales negotiations and asset purchase agreements where available.The Company’s estimates of fair value require significant judgment and are regularly reviewed and subject to change based on market conditions, changes in the customer base of the operations or routes, and continuing evaluation as to the facility's acceptable sales price. During the first quarter of 2014, the Company updated its estimates of the fair value of certain routes and operations to reflect events that occurred during the period, resulting in an impairment loss of $2.0 million.Of this loss, $1.7 million was attributable to a reduction in the estimate of net sales proceeds for a linen processing operation.The factors driving this reduction were the cancellation notifications,received during April and May 2014,from threemajor customers resulting in a significant loss of forecasted revenue; and the operation’s first quarter losswhich was in excess of the Company’s estimates.In response to these events, the Company elected to conduct a process to sell the business for the best, possible price currently available.The resulting revisions to estimates of fair value for this operation were based on several inputs includingdiscussions with potential bidders and fair value estimates of the machinery and equipment that were obtained with the assistance of an external valuation consultant. The Company completed several sales transactions during the quarter which resulted in the receipt of $0.8 million in proceeds comprised of $0.5 million in cash and the remainder in receivables.A loss on these sales of $0.1 million was incurred and in addition the Company wrote off $0.5 million of a receivable balance for sales proceeds that were contingent on post-close revenues of previously sold routes that were lower than estimated.The total loss of $0.6 million is included in “Other expense, net” in the Condensed Consolidated Statements of Operations and Comprehensive Loss. None of the disposal groups that could be classified as discontinued operations were material, individually or in the aggregate, to the Company’s consolidated financial statements and therefore these results were not separately classified in discontinued operations.The remaining portfolio of assets held for sale did not meet the criteria for discontinued operations as they did not represent operations and cash flows that are clearly distinguished, operationally and for financial reporting purposes, consistent with the Company’s strategy of integrating these acquired assets into its existing business operations.Additionally, the Company anticipates maintaining continuingrevenues with respect to the majority of the sold routes and or customers through the sale of chemical, paper and its other core hygiene and sanitizing products and services.The Company estimates that the 2013 linen related revenue attributable to the linen assets held for sale and the sold linen assets was $14.1million, of which $3.6 million related to the three months ended March 31, 2013. The Company expects that the majority of the sales transactions, related to the remainder of the assets held for sale, will be completed within the next three months. The major classes of the assets held for sale are as follows: March 31 December 31, Property and equipment, net $ $ Goodwill Other intangibles, net Other, net 6 5 Total $ $ NOTE 3 — PRIOR PERIOD RECLASSIFICATION In the first quarter of 2014, the Company implemented a realignment of its field service and sales organization and as a result the primary function of certain job titles has shifted from primarily sales focused to service focused.The service activities required include more frequent field visits to perform preventative maintenance, repairs, evaluation of product and service solutions and required inventory levels.Payroll expense related to these job titles was historically classified within “Selling, general and administrative expenses” in the Condensed Consolidated Statements of Operations and Comprehensive Loss based on the primary job focuses of sales and administration.Based on the change in the job functions, the related payroll expense will be classified within route expense which the Company defines as the employee costs incurred to provide service and deliver products to customers.To facilitate comparability between the periods presented in the Condensed Consolidated Statements of Operations and Comprehensive Loss, certain selling, general and administrative expenses have been reclassified to route expense to conform to the current year’s presentation as follows:$2.0 million increase in route expense from $10.6 million to $12.6 million and a $2.0 million decrease in selling, general and administrative expense from $30.0 million to $28.0 million.There was no impact to loss from continuing operations, net loss, or loss per share as a result of the 2013 reclassifications. 5 NOTE 4 – GOODWILL AND OTHER INTANGIBLE ASSETS Changes in goodwill for the three months ended March 31, 2014 are as follows: Goodwill: Gross balance - December 31, 2013 $ Additions/dispositions - Gross balance - March 31, 2014 $ Accumulated impairment loss - December 31, 2013 $ ) Loss on impairment - Accumulated impairment loss - March 31, 2014 $ ) Net balance – March 31, 2014 $ The Company’s accounting policy is to perform an annual goodwill impairment test in the fourth quarter or more frequently whenever events or circumstances indicate that goodwill or the carrying value of intangible assets may not be recoverable.On a quarterly basis, we monitor the key drivers of fair value to detect the existence of indicators or changes that would warrant an interim impairment test for our goodwill and intangible assets.Based on our assessment of these variables, as well as other indicators, we concluded there was no need to perform an impairment test for the three monthsended March 31, 2014.The estimates used for our future cash flows and discount rates represent management’s best estimates, which we believe to be reasonable, but future declines in business performance may impair the recoverability of our goodwill and intangible assets balances. Amortization expense on finite lived intangible assets for the three months ended March 31, 2014 and 2013 was $2.0 million and $2.1 million, respectively. NOTE 5 — INVENTORY Inventory, net of reserves, as of March 31, 2014 and December 31, 2013 consisted of the following: March 31, December 31, Finished goods $ $ Raw materials Work in process Total $ $ NOTE 6 — EQUITY Changes in equity for the three months ended March 31, 2014 consisted of the following: Balance at December 31, 2013 $ Stock based compensation Foreign currency translation adjustment ) Shares withheld related to income taxes on RSUs (1
